Citation Nr: 0301309	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  02-02 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to April 
1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for 
tuberculosis, pulmonary, chronic, minimal, inactive.

 
FINDINGS OF FACT

1.  Service connection for pulmonary tuberculosis was 
denied in an October 1965 rating decision.  The veteran 
did not appeal the decision.

2.  The veteran has brought forth a letter from a private 
physician, wherein she stated that the veteran did not 
have tuberculosis prior to service, which must be 
considered in order to fairly decide the merits of the 
claim.  

3.  The veteran was diagnosed with active tuberculosis 
within three years of separation from service.


CONCLUSIONS OF LAW

1.  The October 1965 rating decision, which denied service 
connection for tuberculosis, is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(2002).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for tuberculosis, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).

3.  Tuberculosis may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307(a)(3), 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section four of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The VCAA provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on 
August 29, 2001, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001), and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  These regulations apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.
 
First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In a May 2001 letter to the veteran, the 
RO specified the evidence necessary to establish service 
connection, including evidence of an injury in military 
service or a disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease.  The RO also noted that for presumptive 
conditions, evidence of an injury or disease in service 
was not required, but that the disease or disability must 
be diagnosed within a specified time after separation from 
service.  The RO also stated that there must be evidence 
of a current physical or mental disability, and evidence 
of a relationship between the current disability and an 
injury, disease, or event in service.  

The February 2002 Statement of the Case provided the 
regulations pertaining to reasonable doubt, 38 C.F.R. 
§ 3.102, the VA's duty to assist, 38 C.F.R. § 3.159, and 
the principles relating to service connection, 38 C.F.R. 
§ 3.303.  In addition, the RO provided the regulations 
pertaining to presumptive conditions for wartime and 
peacetime service on or after January 1, 1947, 38 C.F.R. 
§ 3.307, and listed the diseases subject to presumptive 
service connection under 38 C.F.R. § 3.309(a).  The RO 
also noted that new and material evidence had been 
received and that the claim was successfully reopened.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.   In the May 2001 letter to the veteran, the RO 
stated that it would obtain any service medical records 
and any other military records if they were necessary, 
plus any VA medical records or other medical treatment 
records identified by the veteran.

Third, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In this case VA obtained the 
veteran's service medical records and the VA and private 
treatment records.  In a May 2001 report of contact, the 
veteran stated that there was no additional evidence 
pertinent to his claim. 

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met by the RO.


II.  Factual Background

The veteran's induction examination report from March 1960 
indicated a diagnosis of positive histoplasmosis.  An 
examination of the lungs revealed negative findings with 
no wheezes, rales, or friction rubs.  A chest x-ray 
revealed a small fibrotic scar behind the second right 
anterior rib and a small area of calcification adjacent to 
the left hilum.  The examiner noted that pleural surfaces 
were smooth, no bony abnormalities of the thoracic cage 
were detected, and no other significant infiltrations were 
evident.  The examiner stated that on the basis of skin 
test results and x-ray appearance, the most likely 
diagnosis was healed histoplasmosis which was to be 
considered as having no clinical significance.  The 
veteran was recommended to enter service because 
histoplasmosis was a benign respiratory infection without 
sequelae.  A handwritten note from a private physician, 
which was attached to the induction examination report, 
stated that an x-ray of the veteran's chest from September 
1956 had shown old tuberculosis lesions.

A January 1962 hospital report showed that the veteran was 
admitted for treatment of urethritis.  The examiner stated 
on the report that a chest x-ray showed a large right 
paratracheal node which showed evidence of calcification 
and that there were several small calcifications in the 
right upper lobe.  The examiner also stated that the 
history and findings were consistent with healed 
histoplasmosis and that no further evaluation of therapy 
was necessary.  The examiner entered a diagnosis of 
histoplasmosis, pulmonary, healed, unchanged.

The March 1963 discharge examination reported that x-rays 
showed the presence of a few small linear and nodular 
calcifications in the right upper lobe, and a 2x3cm 
density involving the right mediastinum above the hilum 
which was calcified and apparently represented a large 
calcified node.  The examiner stated that the lung fields 
were otherwise clear and that there was no evidence of 
active disease.

The veteran was hospitalized from December 1964 to August 
1965 for tuberculosis.  Cultures were positive for acid 
fast bacilli.  In the discharge summary the physician 
entered diagnoses of (1) pulmonary tuberculosis, minimal, 
active, treated to minimal, inactive, 0 months, and (2) 
pleural effusion, tuberculosis, active, treated to 
inactive, 0 months.   In June 1965, the veteran filed a 
claim for service connection for tuberculosis.  

An October 1965 rating decision denied service connection 
for tuberculosis.  There, the RO determined that 
tuberculosis preexisted service and was not aggravated in 
service.  The veteran was notified of this decision that 
same month, and he did not appeal it.

In March 2001 the veteran submitted a claim to reopen for 
service connection for tuberculosis.  He submitted two 
letters from a private physician. The physician stated 
that she had reviewed the veteran's records and made the 
following findings:

It appears that [the veteran] developed 
histoplasmosis, which has a fungal 
etiology, prior to induction into the 
military.  This disease was noted in 
the right upper lung on a routine chest 
x-ray in March 1960.  In December, 
1964, he was diagnosed with 
tuberculosis of the right lower lung.  
The etiology of tuberculosis is a 
mycobacterium, not a fungus, as is 
histoplasmosis.  His records and 
current chest x-ray together indicated 
that he had two diseases; the first 
being histoplasmosis in the right upper 
lung (in military) and the second being 
tuberculosis in the right lower lung 
(after military).

In an addendum to this letter, the physician stated that 
the veteran

has diffuse chronic disease in the base 
of his right lung as a direct result of 
his previous right lower lobe 
tuberculosis.  It is clear that the 
pleural thickening, calcified pleura, 
extensive right basilar fibrosis and 
infiltrate all resulted from his 
tuberculosis infection.  This condition 
greatly worsens his pulmonary function.


III.  Criteria & Analysis

The Board notes that the record reflects that the RO 
essentially determined that new and material evidence had 
been presented to reopen the claim for service connection 
for tuberculosis, as the claim was adjudicated on its 
merits.  While the Board agrees that new and material 
evidence has been presented, the issue of whether new and 
material evidence has been submitted to reopen a 
previously disallowed claim is a material issue.  Before 
the Board may reopen such a claim, there must be a finding 
that new and material evidence has been presented.  See 
38 U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

The RO initially denied service connection for 
tuberculosis in October 1965, stating that tuberculosis 
preexisted service and was not aggravated in service.   In 
the current appeal, the veteran has brought forth 
competent evidence showing that the veteran did not have 
tuberculosis prior to service.  This evidence bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of a claim 
for service connection.  See 38 C.F.R. § 3.156(a).  
Therefore, the Board finds that the additional evidence 
submitted since the October 1965  rating decision 
constitutes new and material evidence which is sufficient 
to reopen the claim for service connection for 
tuberculosis, and the claim is reopened and will be 
adjudicated on a de novo basis.  

The Board notes that the veteran is not prejudiced by this 
determination, as the RO clearly adjudicated the claim on 
the merits in its rating decision and statement of the 
case.  As stated above, the veteran has been provided with 
the evidence necessary to substantiate his claim for 
service connection for tuberculosis.

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131.  Service connection may 
be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2002).  In addition, 
the veteran is entitled to presumptive service connection 
for tuberculosis if the disease was manifested to a degree 
of 10 percent or more within 3 years from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309, 3.371(a) 
(2002). 

Generally, veterans are presumed to have entered service 
in sound condition as to their health.  See 38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (2002); Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption 
of soundness condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and 
enrollment, or where clear and 
unmistakable evidence demonstrates that 
the injury or disease existed before 
acceptance and enrollment and was not 
aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2002).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 
227.  The term "noted" denotes "[o]nly such conditions as 
are recorded in examination reports."  38 C.F.R. 
§ 3.304(b).   History of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  38 C.F.R. § 3.304(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, 
the Board finds that the evidence supports a grant of 
service connection for pulmonary tuberculosis.  

A veteran is presumed to be in sound condition when 
examined and accepted into service except for defects or 
disorders noted when examined and accepted for service or 
where clear and unmistakable evidence establishes that the 
injury or disease existed before service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  In this case, there was no 
finding of tuberculosis by the service examiner at 
entrance into service.  However, attached to the induction 
examination was a note from a private physician, which 
stated that an x-ray of the veteran from September 1956 
showed old tuberculosis lesions at the hilus of both 
lungs.  This statement does not result in the loss of the 
presumption of soundness.  The service department did not 
accept the determination.  Hence, tuberculosis was not 
"recorded in an examination report" within the meaning of 
3.304(b).  See Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).

Under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that an injury or disease existed 
prior to service.  See also Crowe, 7 Vet. App. at 245.  In 
determining whether there is clear and unmistakable 
evidence that the injury or disease existed prior to 
service, VA must consider the history recorded at the time 
of examination together with all other material evidence.  
38 C.F.R. § 3.304(b); Crowe, 7 Vet. App. at 245.  In this 
case, the induction examination report does not list 
tuberculosis in a list of the veteran's diagnoses, which 
include histoplasmosis, pes planus, and a fibrotic scar.  
A follow-up examination of the lungs, which was conducted 
due to a questionable lesion on the chest x-ray, showed 
"negative findings, there being no wheezes, rales or 
friction rubs."   The examining physician noted that

[o]n the basis of skin test results and 
x-ray appearance, the most likely 
diagnosis is healed histoplasmosis 
which is considered to be of no 
clinical significance.  If patient is 
otherwise qualified, it is recommended 
that he be accepted into military 
service since, in the usual case, 
histoplasmosis is a benign respiratory 
infection without sequellae.  Repeat 
chest films once annually might be 
obtained during his military service.

When considered together with the evidence of the 
induction examination reports, the private physician's 
statement that the veteran had old tuberculosis lesions 
does not constitute clear and unmistakable evidence 
establishing that tuberculosis existed before service.  
There is evidence both for and against a finding of 
tuberculosis before service.  The Board notes that the 
diagnosis of PTB was rejected at entrance, was rejected 
during service and was rejected at separation.  The 
service department examiners interpreted X-ray reports, 
determined that tests for tuberculosis were negative, and 
determined that the findings were more consistent with 
another disease process.  To rebut the presumption of 
soundness the evidence must be clear and unmistakable.  
Based on the evidence, tuberculosis did not clearly and 
unmistakably preexist service.  Therefore, the veteran is 
entitled to the presumption of soundness in this case.

Thus, the issue before the Board is whether tuberculosis 
was incurred in service.  The veteran was diagnosed with 
tuberculosis while at the East Texas Tuberculosis Hospital 
in December 1964.  See 38 C.F.R. § 3.374(c).  This 
diagnosis was made within 3 years from separation, which 
was in April 1963.  See 38 C.F.R. § 3.307(a)(3).  Thus the 
veteran is presumed to have incurred tuberculosis in 
service and is entitled to service connection for 
pulmonary tuberculosis based on a presumptive basis. 

For the reasons stated above, the Board finds that the 
evidence supports a grant of service connection for 
tuberculosis.


ORDER

Entitlement to service connection for pulmonary 
tuberculosis is granted.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

